Citation Nr: 0601521	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  97-06 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right corneal transplant with glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1984 to 
March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a hearing held in February 1999.  The Board previously 
remanded this case in August 2004.

In a March 2004 statement, the veteran's representative 
indicated that the appellant desired a Board videoconference 
hearing.  In a statement received the next day, the 
representative indicated that the veteran's request for a 
travel Board hearing remained outstanding.  The record shows 
that after the RO reminded the representative that the 
veteran did attend a travel Board hearing in February 1999, 
the representative in May 2004 indicated that the veteran 
desired to withdraw the request for a videoconference 
hearing.  Consequently, there remains no outstanding request 
for a hearing in this case.

The Board, in the August 2004 remand, identified a raised 
claim from the record for entitlement to service connection 
on a secondary basis for psychiatric disability; the Board 
referred the matter to the RO for appropriate action.  
Inasmuch as the record reflects that the RO still has not 
adjudicated the above claim, the Board again refers the issue 
of entitlement to service connection on a secondary basis for 
psychiatric disability to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.





REMAND

The Board's August 2004 remand requested that the RO schedule 
the veteran for a VA examination to determine the nature and 
extent of the right eye disorder at issue, including losses 
or reductions in central visual acuity and visual fields.  
The remand requested that the examiner review prior VA eye 
examination reports and, if feasible, indicate the difference 
in diopters between the right and left eyes.  If the examiner 
determined that the difference in diopters on previous 
examinations could not be determined, the examiner was to 
specifically state this, and note the current difference in 
diopters.

The veteran thereafter attended a VA examination in April 
2005.  Unfortunately, the examiner did not refer to the 
reports of prior VA examinations, and consequently neither 
identified the difference in diopters between the veteran's 
eyes reflected in those examination reports, or otherwise 
indicate that the referenced findings could not be 
determined.  Moreover, while the examiner provided current 
findings regarding loss of central visual acuity, he did not 
specifically identify the current difference in diopters, or 
at least not in a manner allowing the Board to determine 
whether 38 C.F.R. § 4.75 is applicable in this case.  Lastly, 
he did not provide any findings with respect to the visual 
field of the right eye, other than to note that the right eye 
"ha[d] a superior field of 20 degrees..."  The Board notes 
that while the examiner indicated he was attaching a copy of 
the Goldmann visual field testing report, the referenced 
report is not on file.

In light of the above deficiencies in the examination report, 
the Board finds that the case must be remanded for another VA 
examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board regrets the delay in the instant appeal.  As 
explained above, however, the VA examiner did not provide the 
findings requested by the Board in the August 2004 remand.  
The findings requested by the Board are of particular 
importance given that this appeal arises from disagreement 
with the initial evaluation assigned the right eye disorder.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
the report of the Goldmann visual 
field test performed in connection 
with the April 2005 VA examination 
of the veteran.

2.  After completing the above 
action, the veteran should be 
afforded a VA ophthalmologic 
examination by a physician with 
appropriate expertise to determine 
the nature and severity of the 
claimant's residuals of a right 
corneal transplant with glaucoma.  
All indicated studies, including 
visual field testing, should be 
performed, and all findings should 
be reported in detail.  In 
accordance with the latest AMIE 
worksheets for rating eye disorders 
the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and 
extent of any eye disability.  The 
Board advises the examiner that, 
pursuant to 38 C.F.R. § 4.75, if 
there exists a difference of more 
than 4 diopters of spherical 
correction between the two eyes, the 
best possible visual acuity of the 
poorer eye without glasses, or with 
a lens of not more than 4 diopters 
difference from that used with the 
better eye, will be taken as the 
visual acuity of the poorer eye.  
The examiner consequently must also 
review each prior VA eye examination 
report on file (namely, for July 
1997, January 2002, and January 
2003) and, if feasible, indicate the 
difference in diopters between the 
right and left eyes shown on each 
such report.  If the examiner is 
unable to determine the difference 
in diopters from the prior 
examination reports, the physician 
should so state.  The examiner is 
requested to describe the current 
difference in diopters present on 
examination.

The rationale for all opinions 
expressed should be provided.  The 
claims files, including a copy of 
this remand, must be made available 
to the examiner for review.  

3.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.   

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
must issue a supplemental statement 
of the case, and provide the 
appellant and his representative 
with an opportunity to respond.   
The RO is advised that they are to 
make a determination based on the 
law and regulations in effect at the 
time of their decision, to include 
any further changes in VCAA and any 
other applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).






_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 


